      Case 1:20-mc-00199-JGK-OTW Document 23 Filed 06/01/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
In re Application of Vale S.A., Vale Holdings
B.V., and Vale International S.A. for an Order
Pursuant to 28 U.S.C. § 1782 to Conduct             Case No. 1:20-mc-00199-JGK-OTW
Discovery for Use in Foreign Proceedings.



                                CERTIFICATE OF SERVICE

               I, Brendan Cyr, an attorney admitted to practice in the State of New York and the

Managing Attorney of the firm of Cleary Gottlieb Steen & Hamilton LLP, hereby certify that:

               On the 22nd day of May, 2020, the Ex Parte Application for an Order Pursuant to

28 U.S.C. § 1782 to Conduct Discovery for Use in Foreign Proceedings; Memorandum of Law

in Support of Ex Parte Application for an Order Pursuant to 28 U.S.C. § 1782 to Conduct

Discovery for Use in Foreign Proceedings; Declaration of Jeffrey A. Rosenthal in Support of

Vale S.A., Vale Holdings B.V., and Vale International S.A.’s Ex Parte Application for an Order

Pursuant to 28 U.S.C. § 1782 to Conduct Discovery for Use in Foreign Proceedings, with

Exhibits A-MMM; [Proposed] Order Granting Ex Parte Application to Conduct Discovery for

Use in Foreign Proceedings Pursuant to 28 U.S.C. § 1782; Miscellaneous Case Cover Sheet;

Federal Rule 7.1 Corporate Disclosure Statement; a letter dated May 20, 2020 to the Honorable

Ona T. Wang from Jeffrey A. Rosenthal; and the Proposed Order to Show Cause establishing

June 5, 2020 as the deadline for written objections were served by email, as indicated, upon:

                                     BY EMAIL

                                     Kenneth Henderson
                                     kenneth.henderson@bclplaw.com

                                     Ziel Feldman
                                     zfeldman@hfzcap.com
Case 1:20-mc-00199-JGK-OTW Document 23 Filed 06/01/20 Page 2 of 7



                       Helene Feldman
                       hfeldman@hfzcap.com

                       Nir Meir
                       nir@hfzcap.com

                       John Shannon
                       jshannon@hfzcap.com

                       Aby Rosen
                       arosen@rfr.com

                       Balda, Nysco
                       Caitlin Ferguson
                       Caitlin.Ferguson@byrneandpartners.com

                       Balda, Nysco
                       Elizabeth Seborg
                       elizabeth.seborg@byrneandpartners.com

                       David Clark
                       Vladimir Meerovich
                       VMeerovich@petersandpeters.com

                       David Clark
                       Emmy Shannon
                       eeshannon@petersandpeters.com

                       David Clark
                       Keith Oliver
                       KEOliver@petersandpeters.com

                       Asher Avidan, Joseph Tchelet, Marcus Struik
                       Philip Blyghton
                       philip.blyghton@wallace.co.uk

                       Asher Avidan, Joseph Tchelet, Marcus Struik
                       Alexander Weinberg
                       Alexander.Weinberg@wallace.co.uk

                       Dag Lars Cramer
                       Eddy Eccles
                       EEccles@cov.com

                       Benjamin Steinmetz
                       Shimon Goldwater

                                -2-
      Case 1:20-mc-00199-JGK-OTW Document 23 Filed 06/01/20 Page 3 of 7



                                     Shimon.Goldwater@asserson.co.uk

                                     Benjamin Steinmetz
                                     Lyora Baigel
                                     lyora.seiffe@asserson.co.uk

                                     Benjamin Steinmetz
                                     Baruch Baigel
                                     baruch.baigel@asserson.co.uk

                                     Benjamin Steinmetz
                                     Merav Magen
                                     merav.magen@asserson.co.uk


               On the 21st day of May, 2020, a cover letter from Jeffrey A. Rosenthal dated May

21, 2020; the Ex Parte Application for an Order Pursuant to 28 U.S.C. § 1782 to Conduct

Discovery for Use in Foreign Proceedings; Memorandum of Law in Support of Ex Parte

Application for an Order Pursuant to 28 U.S.C. § 1782 to Conduct Discovery for Use in Foreign

Proceedings; the Exhibit corresponding to the individual respondent; a letter dated May 20, 2020

to the Honorable Ona T. Wang from Jeffrey A. Rosenthal; and the Proposed Order to Show

Cause establishing June 5, 2020 as the deadline for written objections were served by Federal

Express, as indicated, upon:


                                     BY FEDERAL EXPRESS

                                     Chatsworth Realty Corp
                                     340-344 West 72nd Street
                                     New York, NY 10023

                                     Chatsworth Realty 340 LLC
                                     251 Huron Street
                                     AJB Builders & Co. Inc
                                     Brooklyn, NY 11222

                                     HFZ 40 Broad Street LLC
                                     c/o Corporation Service Co.
                                     80 State Street

                                               -3-
Case 1:20-mc-00199-JGK-OTW Document 23 Filed 06/01/20 Page 4 of 7



                       Albany, NY 12207-2543

                       215 Chrystie LLC
                       c/o Corporation Service Company
                       80 State Street
                       Albany, NY 12207-2543

                       20 West 40 Bryant Park Owner LLC
                       c/o Corporation Service Company
                       80 State Street
                       Albany, NY 12207-2543

                       Fine Arts NY LLC
                       c/o Weissman & Rudnitsky, CPAs PC
                       200 West 41st Street, Suite 403
                       New York, NY 10036

                       76 Eleventh Avenue Property Owner LLC
                       c/o Corporation Service Company
                       251 Little Falls Drive
                       Wilmington, DE 19808

                       Tarpley Belnord Corp.
                       555 Madison Avenue, 5th Floor
                       New York, NY 10005

                       Perfectus Real Estate Corp.
                       555 Madison Avenue, 5th Floor
                       New York, NY 10005

                       HFZ West 30th Street Partners LP
                       c/o Corporation Trust Company
                       Corporation Trust Center
                       1209 Orange Street
                       Wilmington, DE 19801

                       HFZ KIK 30th Street Mezzanine LLC
                       c/o Corporation Trust Company
                       Corporation Trust Center
                       1209 Orange Street
                       Wilmington, DE 19801

                       HFZ 501 West LLC
                       c/o Corporation Trust Company,
                       Corporation Trust Center
                       1209 Orange Street

                                -4-
       Case 1:20-mc-00199-JGK-OTW Document 23 Filed 06/01/20 Page 5 of 7



                                            Wilmington, DE 19801

                                            R&S Chrysler LLC
                                            c/o Corporation Trust Company
                                            Corporation Trust Center
                                            1209 Orange Street
                                            Wilmington, DE 19801

                                            Kenneth Henderson 1
                                            1290 Avenue of the Americas
                                            New York, NY 10014

                                            Bryan Cave Leighton Paisner LLP 2
                                            1290 Avenue of the Americas
                                            New York, NY 10014


                 On the 22nd day of May, 2020, the documents served via Federal Express were

also served by hand upon:

                                            HFZ Highline Retail Owner LLC
                                            600 Madison Avenue, 15th Floor
                                            New York, NY 10022

                                            Ziel Feldman
                                            600 Madison Avenue, 15th Floor
                                            New York, NY 10022

                                            Helene Feldman
                                            600 Madison Avenue, 15th Floor
                                            New York, NY 10022

                                            Feldman Family 2007 Trust
                                            600 Madison Avenue, 15th Floor
                                            New York, NY 10022

                                            HFZ Capital Group LLC
                                            600 Madison Avenue, 15th Floor
                                            New York, NY 10022

                                            Nir Meir

1
  On the 26th day of May, 2020, after an attempted delivery was rejected on the 22nd day of May, 2020, a renewed
delivery attempt to serve the documents was successfully completed by Federal Express.
2
  On the 26th day of May, 2020, after an attempted delivery was rejected on the 22nd day of May, 2020, a renewed
delivery attempt to serve the documents was successfully completed by Federal Express.
                                                       -5-
Case 1:20-mc-00199-JGK-OTW Document 23 Filed 06/01/20 Page 6 of 7



                       600 Madison Avenue, 15th Floor
                       New York, NY 10022

                       John Shannon
                       600 Madison Avenue, 15th Floor
                       New York, NY 10022

                       HFZ KIK 30th Street LLC
                       c/o CT Corporation System
                       28 Liberty Street
                       New York, NY 10005

                       HFZ KIK 30th Street Owner LLC
                       c/o CT Corporation System
                       28 Liberty Street
                       New York, NY 10005

                       HFZ Highline Property Owner LLC
                       c/o CT Corporation System
                       28 Liberty Street
                       New York, NY 10005

                       HFZ Highline LLC
                       c/o CT Corporation System
                       28 Liberty Street
                       New York, NY 10005

                       HFZ 235 West 75th Street Owner LLC
                       c/o CT Corporation System
                       28 Liberty Street
                       New York, NY 10005

                       HFZ 301 West 53rd Street Owner LLC
                       c/o CT Corporation System
                       28 Liberty Street
                       New York, NY 10005

                       HFZ 88 Lexington Avenue Owner LLC
                       c/o CT Corporation System
                       28 Liberty Street
                       New York, NY 10005

                       HFZ 90 Lexington Avenue Owner LLC
                       c/o CT Corporation System
                       28 Liberty Street
                       New York, NY 10005

                               -6-
     Case 1:20-mc-00199-JGK-OTW Document 23 Filed 06/01/20 Page 7 of 7




                              HFZ 344 West 72nd Street Owner LLC
                              c/o CT Corporation System
                              28 Liberty Street
                              New York, NY 10005

                              HFZ Bryant Park Owner LLC
                              c/o CT Corporation System
                              28 Liberty Street
                              New York, NY 10005

                              RFR Holding LLC
                              375 Park Avenue
                              New York, NY 10022

                              Aby Rosen
                              375 Park Avenue
                              New York, NY 10022

                              RFR Realty LLC
                              375 Park Avenue
                              New York, NY 10022


Dated:   Brooklyn, New York
         June 1, 2020

                                                   Brendan Cyr




                                      -7-
